 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-LJO-EPG (PC)
10                   Plaintiff,                                   ORDER DENYING PLAINTIFF’S
                                                                  REQUEST FOR MORE LEGIBLE COPIES
11          v.                                                    AND MOTION FOR SANCTIONS
12   GONZALES, et al.,                                            (ECF NOS. 120 & 121)
13                   Defendants.
14

15

16            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18            On October 1, 2018, Plaintiff filed a motion to compel discovery (ECF No. 120) and a
19   request for sanctions (ECF No. 121). On October 23, 2018, Defendants filed a response. (ECF
20   No. 124). On November 13, 2018, Defendants file a supplemental response. (ECF No. 130).
21   While the Court was going to hold a hearing on Plaintiff’s motions, Plaintiff did not appear at
22   the hearing and the hearing was not held. (ECF No. 127).
23            On November 14, 2018, the Court denied Plaintiff’s motion to compel, but stated that it
24   would rule on Plaintiff’s request for more legible copies of certain documents and his motion
25   for sanctions after reviewing Defendants’ supplemental response. (ECF No. 131).
26

27
              1
              Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
28   now incarcerated at USP Yazoo City.

                                                              1
 1             As Defendants have filed their supplemental response, Plaintiff’s request for more
 2   legible copies and his motion for sanctions are now before the Court.
 3             Plaintiff alleges that Defendants’ initial disclosures were incomplete, and that some of
 4   the documents were illegible. (ECF No. 121). Plaintiff asks that Defendants be sanctioned for
 5   providing incomplete initial disclosures and illegible documents. (Id. at 2-3). Plaintiff also
 6   requested more legible copies of the illegible documents. (ECF No. 120, p. 4).
 7             Defendants have stated that they served Plaintiff with a complete copy of their initial
 8   disclosures. (ECF No. 124, pgs. 1-3). While Plaintiff alleges that the initial disclosures are
 9   incomplete, he has provided no evidence of this. He has provided evidence that certain copies
10   of documents he received are illegible, but he provided no evidence that Defendants
11   intentionally provided him with illegible copies. And, Defendants have now provided Plaintiff
12   with more legible copies of those documents, as well as an explanation as to why the
13   documents they provided were illegible. (ECF No. 130-1, pgs. 2-4; ECF No. 130, pgs. 1-2).
14             As it appears that Defendants have now provided Plaintiff with more legible copies of
15   the documents Plaintiff requested, Plaintiff’s request for more legible copies will be denied as
16   moot.
17             As to Plaintiff’s motion for sanctions, given the above, and that Plaintiff did not even
18   allege that he attempted to get the missing documents and the illegible documents from
19   Defendants before filing his motion for sanctions, Plaintiff’s motion for sanctions will be
20   denied.
21             Accordingly, IT IS HEREBY ORDERED that:
22                1. Plaintiff’s request for more legible copies is DENIED as moot; and
23                2. Plaintiff’s motion for sanctions is DENIED.
24
     IT IS SO ORDERED.
25

26
        Dated:       November 14, 2018                          /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                      2
